DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I (claims 1-10 & 17-26) in the reply filed on 9/2/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden because searching for the elected group will require searching for the subject matter of the non-elected group.  This is not found persuasive because searching for the non-elected requires searching in different classifications.  The examiner notes that upon allowance the non-elected claims will be considered for rejoinder.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 4, “second have having” should read --second face having--.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities: in line 2 “body have the” should read --body having the--.  Appropriate correction is required.
Allowable Subject Matter
Claims 17-22 & 24 are allowed.
Claims 1-8, 23, 25 & 26 will be allowed when the claim objections are overcome.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a privacy screen having a body with opposite faces having recesses and connectors for securing the privacy screen to a table or desk.  The prior art does not teach a privacy screen having a body with opposing faces, columns of spaced apart recess on each which correspond to each other; and mounting connectors comprising first and second elements which are positioned into the recess’ for attachment to a table or desk.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637